Citation Nr: 1009948	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
status post posterior interbody fusion of L4-5 and L5-S1, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In January 2010 the Veteran appeared and testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's January 2010 hearing, he testified that 
he was receiving continuing treatment at the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC) system, including at 
the neurological clinic.  The Veteran indicated that he 
thought his last appointment with them was in December 2009 
and that he had physical therapy and another appointment 
scheduled for March 2010.  The Board observes that the most 
recent VA treatment records in the claims file are from June 
2009.  More recent treatment records should be obtained, 
particularly in light of the Veteran's appointment in 
December 2009.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VAMC Pittsburgh system 
treatment records from June 2009 to the 
present.  

2.  Thereafter, the RO/AMC should 
readjudicate the claim, keeping in mind 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995) and whether a referral for an 
extraschedular rating is appropriate.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

